In a proceeding pursuant to CPLR article 78, inter alia, to review a determination which dismissed petitioner from his position as a police officer in the Police Department of the Village of Highland Falls, the appeal is from a judgment of the Supreme Court, Orange County, entered June 10, 1976, *797which dismissed the petition. Judgment affirmed, without costs or disbursements. There was substantial evidence to support respondents’ determination. Damiani, J. P., Suozzi, Gulotta and O’Connor, JJ., concur.